Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 17/345,899 VIBRATION-PROOF MOUNT filed on 6/11/2021.  Claims 1-6 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the plurality of connecting members including at least two or more first connecting members disposed between the first mounting portion and the lower base plate at intervals from one another, wherein the first mounting portion is configured to have higher rigidity than the lower base plate, wherein the upper base plate further includes a second mounting portion where a connected device is mounted, the connected device being connected to the vibration device via a connecting portion, and wherein the second mounting portion is configured to be thinner than the first mounting portion and in combination with a vibration-proof mount which is interposed between a vibration device including a vibration source and an elastic member disposed on a foundation surface, the vibration-proof mount comprising: an upper base plate including a first mounting portion where the vibration device is mounted; a lower base pate arranged below the upper base plate and supporting the upper base plate; and a plurality of connecting members connecting the upper base plate and the lower base plate. 
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/1/17